Citation Nr: 1232626	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-37 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for varicose veins of the left lower extremity.

6.  Entitlement to service connection for residuals of burns on the hands.

7.  Entitlement to service connection for leg scars.

8.  Entitlement to an initial compensable rating for right ear hearing loss.

9.  Entitlement to an initial compensable rating for a chin scar, status post shrapnel fragmentation wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, B.F., M.O.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A Travel Board hearing was held in November 2011 with the Veteran in Lincoln, Nebraska, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

Recently, the Veteran submitted additional evidence in support of his claim for PTSD, without an appropriate waiver of RO consideration.  However, as discussed below, the claim for service connection for PTSD with depression is being granted in full.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant, or when the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral).

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file.  While it contains records pertinent to the Veteran's claims for PTSD and depression, those claims are being granted in full in this decision.  The records do not contain evidence pertinent to any of the Veteran's remaining claims.  However, any further consideration of this matter upon remand should take into account the existence of this paperless claims file.

The issues of entitlement to initial compensable ratings for a chin scar and right ear hearing loss, as well as service connection for left ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  PTSD has been diagnosed by a VA psychologist and is related to a verified hostile military activity stressor in service.

2.  Depression has been diagnosed, and there is no evidence to distinguish depression symptoms from PTSD symptoms.

3.  Tinnitus is not etiologically related to service.

4.  Varicose veins are not etiologically related to service.

5.  There is no competent medical diagnosis of residuals of burns on the hands.

6.  Leg scars are not etiologically related to service.

CONCLUSIONS OF LAW

1.  PTSD with depression was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  Varicose veins were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2011).

4.  Residuals of burns on the hands were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2011).

5.  Leg scars were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in December 2009 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.  Therefore, he received complete notice regarding his claims for service connection.

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide diagnoses and opinions as to the etiology of the Veteran's PTSD, tinnitus, burn residuals, and leg scars.

VA has provided the appellant with the opportunity to submit evidence and arguments in support of his claims.  The appellant and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the appellant will not be prejudiced as a result of the Board's adjudication of his claims.

Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

B.  PTSD

In addition to the above criteria, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV)); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.

The Board notes that effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amended 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  (f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Initially, the Board notes that the Veteran was awarded the Purple Heart and Combat Infantryman's Badge.  See Form DD-214.  Therefore, his lay statements are accepted as conclusive evidence of the occurrence of a claimed combat stressor.

In a December 2009 statement, the Veteran reported that his vehicle was hit with a rocket propelled grenade by hostile forces.  He was blown out of the vehicle, and had burns, cuts, and shell fragment wounds.

VA treatment records dated from June 2010 through May 2012 reflect ongoing treatment for diagnosed PTSD.  Notably, he reported the above stressor to his treating psychologist in June 2010.  The Veteran submitted a March 2012 letter from this psychologist which summarized the Veteran's treatment since June 2010.  She specifically noted that the Veteran had chronic PTSD and that he cited a clear index event during service that met the criteria for a "traumatic event."

The Board notes that the Veteran was afforded a VA examination for PTSD in December 2009.  Based on a review of the claims file, a history provided by the Veteran, and an examination, that examiner concluded that the Veteran had subthreshold PTSD.  That is, he met criteria A, B, C, and E for PTSD.  However, he did not meet criteria F and did not fully meet criteria D.  The Board has carefully considered the examiner's findings, and finds that the evidence is at least in equipoise as to whether the Veteran is diagnosed with PTSD.  Therefore, resolving all doubts in his favor, the Board finds that a current diagnosis of PTSD has been established.  

Under the provisions of the amended regulations, the Board finds that service connection for PTSD is warranted.  The Veteran cited a stressor related to hostile military activity.  As a combat veteran, his statements are sufficient to verify the occurrence of this stressor.  Moreover, a VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  For the reasons discussed below, however, the Board finds that the Veteran should in fact be granted service connection for PTSD with depression.

C.  Depression

The Veteran is has been granted VA service-connected compensation benefits for PTSD.  VA treatment records dated from June 2010 to May 2012 reflect that the Veteran has co-existing diagnoses of PTSD and depressive disorder.

VA adjudicators are precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182(1998).

Notably, a December 2009 VA examination diagnosed only subthreshold PTSD.  The Board has considered the findings contained in the December 2009 examination report.  However, there is no evidence contained in that report or elsewhere in the claims file to distinguish depression symptomatology from that of PTSD.

The medical evidence of record does not show that the Veteran's psychiatric manifestations and symptoms associated with depression and service-connected PTSD can be meaningfully separated.  Therefore, in light of the grant of service connection for PTSD above, the most appropriate determination is that service connection is warranted for PTSD with depression.  See Mittleider.

D.  Tinnitus

Service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus.  The Veteran underwent examinations in May 1967 and November 1969.  No relevant abnormalities were noted, and the Veteran specifically denied a history of any ear trouble at the time of his separation.

As part of his October 2009 claim, the Veteran submitted a tinnitus questionnaire in which he reported having constant bilateral tinnitus which began during service and was manifested by a ringing sound.

The Veteran was afforded a VA examination in December 2009.  The claims file was reviewed by the examiner, who noted a claim for tinnitus.  However, when questioned about tinnitus, the Veteran described his hearing loss.  After the examiner explained tinnitus to the Veteran, he stated that he did not recall having a "ringing" or any "extra sounds" in either ear.  As the Veteran denied tinnitus, no additional findings were made.

The Veteran and other lay witnesses testified at a Travel Board hearing in November 2011.  The Veteran's representative noted that the Veteran had experienced ringing in his ears ever since service, and the Veteran's daughter testified that, as a small child, she recalled him complaining of the ringing in his ears.  The Veteran himself stated that ringing in his ears started after a firefight in service, and continued intermittently since that time.

Based on the evidence of record, the Board finds that service connection for tinnitus is not warranted.  

Service treatment records do not reflect any complaints, treatment, or diagnoses of tinnitus during service.  The Board has considered the Veteran's own statements and those of his daughter made in support of the assertion that he has had tinnitus since service.  The Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Due to the subjective nature of tinnitus, the Veteran, as a layperson, is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Moreover, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of such if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to contrary.  Id.  Clear and convincing evidence is defined as an intermediate standard of proof between preponderance of the evidence and beyond a reasonable doubt.  Olson v. Brown, 5 Vet. App. 430, 434 (1993).

However, while the Board acknowledges that the Veteran is competent to provide evidence of his own experiences, there are no documented complaints of tinnitus in service, and the Veteran's separation examination was normal.  While available treatment records show the Veteran received treatment for hearing loss, the available treatment records contain no documented complaints of tinnitus.  Indeed, the only evidence of tinnitus is the hearing testimony and tinnitus questionnaire.  Most significantly, the Veteran denied complaints of tinnitus at his December 2009 VA examination, even after the condition of tinnitus was described to him by the examiner.  These facts weigh heavily against the claim he now makes that he had problems in service and ever since service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  For these reasons, the Board finds that there is clear and convincing evidence against the Veteran's recent statements of tinnitus during service and thereafter.

E.  Varicose Veins

Service treatment records are negative for any complaints, treatment, or diagnoses related to varicose veins.  The Veteran underwent examinations in May 1967 and November 1969.  No relevant abnormalities were noted, and the Veteran specifically denied a history of any leg cramps  at the time of his separation.

The Veteran's VA treatment records and private treatment records have been associated with the claims file.  However, they also contain no complaints, treatment, or diagnoses related to varicose veins.

In a December 2009 statement, the Veteran reported that he did not have varicose veins prior to service.  He attributed his condition to lifting heavy ammo boxes in service.

The Veteran testified at a November 2011 hearing.  He stated that he had varicose veins in the left leg which caused a cramping pain.  His daughter testified that, as far back as she could remember, the Veteran never wore shorts because of his varicose veins.

Based on the evidence of record, the Board finds that service connection for varicose veins of the left lower extremity is not warranted.  The Board notes that the Veteran is competent to identify varicose veins.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that the presence of varicose veins is not a determination "medical in nature" and is capable of lay observation for the purposes of establishing service connection).  However, the overall weight of the evidence does not establish that he had a varicose vein disability in service, or that any current disability is otherwise related to service.

Service treatment records contain no entries related to varicose veins.  As before, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of such if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  There is nothing, however, to show that varicose veins could be incurred simply by participation in combat.  The Board concludes that the combat presumption is inapplicable to this claim.  Even if the presumption was applicable, the Veteran has not specifically stated that he experienced varicose veins during service.  Rather, the lay statements and testimony of record only contain assertions of a current disability lasting for many years.  

In addition, to the extent that the Veteran has asserted any continuity of symptomatology, the Board acknowledges that the Veteran and other lay witnesses are competent to provide evidence of their own experiences.  However, there are no documented complaints of varicose veins in service, and the Veteran denied a history of leg cramping or other such symptoms during his separation examination.  Moreover, while the Veteran has sought treatment for a variety of disabilities, his treatment records contain no complaints or diagnoses of varicose veins.  These facts weigh heavily against any claim he may make that he has had problems ever since service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense, supra.

Finally, the Veteran also attributed his varicose veins to carrying heavy boxes in service.  While the Veteran is competent to identify varicose veins as a condition, neither he nor the other lay witnesses of record have demonstrated the medical knowledge required to establish an etiological nexus between the current condition and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

F.  Residuals of Burns on the Hands

Service treatment records are negative for any complaints, treatment, or diagnoses related to tinnitus.  The Veteran underwent examinations in May 1967 and November 1969.  No relevant abnormalities were noted, and the Veteran denied a history of any skin disease at the time of his separation.

The Veteran was afforded a VA examination in December 2009.  The claims file was reviewed by the examiner.  The Veteran reported that in March 1969, he was driving an armored personnel carrier that was hit by a rocket propelled grenade.  He stated that heat from the blast left burns on the top of his hands.  He was treated at a field hospital, and his wounds were cleaned and dressed.  He did not develop any complications.  The examiner noted that while the Veteran reported burns to his hands, those burns healed during the intervening years, and that there was no residuals scarring.  No burn residuals were diagnosed.

In a December 2009 statement, the Veteran stated that he had burns on his hands and would never grow hair on his fingers.

At his November 2011 hearing, the Veteran testified that a vehicle he was riding in during service was hit by a rocket propelled grenade.  He stated that he was "on fire" due to the heat and the explosion.  He was taken to a helicopter and eventually treated at a burn unit in a field hospital.  He stated that his hands got numb in the winter, and the skin wrinkled up more around the wrist.  

Based on the evidence of record, the Board finds that service connection for residuals of burns on the hands is not warranted.  As noted above, the Veteran is a combat veteran, and therefore VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence.  Therefore, although the Veteran's service records do not reflect burns of the hand, there is no clear and convincing evidence to rebut his statements regarding such injuries.  However, the overall weight of the evidence does not demonstrate that the Veteran has a current disability for which service connection can be granted.

The Veteran is competent to report residual scars of the hands.  See McCartt v. West, 12 Vet. App. 164 (noting that a skin disorder of boils, blotches, and rash may be the type of condition lending itself to lay observation).  However, the VA examiner in this case concluded that there were no residuals of any burns in service.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

Here, the Board finds the VA examiner's opinion regarding the existence of current burn residuals of the hands to be more probative than the Veteran's own observations, as the examiner has specific medical training and knowledge in identifying such conditions.  Therefore, the overall weight of the evidence is against finding that the Veteran has current burn residuals of the hands.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

G.  Leg Scars

Service treatment records are negative for any complaints, treatment, or diagnoses related to leg injuries or scars.  The Veteran underwent examinations in May 1967 and November 1969.  No relevant abnormalities were noted, and the Veteran denied a history of any skin disease at the time of his separation.

In a December 2009 statement, the Veteran stated that he had shrapnel scars on his legs.

The Veteran was afforded a VA examination in December 2009.  The claims file was reviewed by the examiner.  The Veteran reported that in March 1969, he was driving an armored personnel carrier that was hit by a rocket propelled grenade.  He stated that received shrapnel wounds in both legs at the knees.  He was treated at a field hospital, and his wounds were cleaned and dressed.  He did not develop any complications.  The examiner noted that scarring to the knees had fully healed without residual defect.  The only visible scarring visible on the Veteran's legs were residual post-operative scars from bilateral knee replacements.

At his November 2011 hearing, the Veteran testified that a vehicle he was riding in during service was hit by a rocket propelled grenade.  He received shrapnel wounds to the legs.  

Based on the evidence of record, the Board finds that service connection for leg scars is not warranted.  As noted above, the Veteran is a combat veteran, and therefore VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence.  Therefore, although the Veteran's service records do not reflect any leg injuries or scars in service, there is no clear and convincing evidence to rebut his statements regarding such injuries.  However, the overall weight of the evidence does not demonstrate that the Veteran has a current disability for which service connection can be granted.

The Veteran is competent to report residual scars of the legs.  See McCartt.  However, the VA examiner in this case concluded that there were no residuals of any wounds from service.  Rather, the evidence only reflects scars from post-service bilateral knee replacements.  As before, the Board finds the VA examiner's opinion regarding the existence of current scars to be more probative than the Veteran's own observations, as the examiner has specific medical training and knowledge in identifying such conditions.  Therefore, the overall weight of the evidence is against finding that the Veteran has current leg scars.

As noted above, in the absence of proof of a present disability, there can be no valid claim.  Rabideau, supra.


ORDER

Service connection for PTSD with depression is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for tinnitus is denied.

Service connection for varicose veins is denied.

Service connection for residuals of burns on the hands is denied.

Service connection for leg scars is denied.


REMAND

A.  Left Ear Hearing Loss

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board notes that prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

During the Veteran's May 1967 examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
10 (20)
15 (25)
10 (15)
LEFT
5 (20)
5 (15)
10 (20)
20 (30)
5 (10)

During the Veteran's November 1969 examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
NR
30
LEFT
25
5
5
NR
5

The Veteran was afforded a VA examination in December 2009.  The examiner diagnosed left ear hearing loss.  She further stated that the Veteran enlisted with normal hearing in each ear, and separated with non-ratable hearing loss at 4000 Hz in the right ear.  She stated that left ear hearing was normal at separation with no significant progression.  She ultimately concluded that right ear hearing loss was related to service but that left ear hearing loss was not.

The Board finds this opinion to be inadequate.  Although the examiner stated that the Veteran had normal hearing at enlistment and separation, a review of the record shows that the Veteran had a non-ratable hearing loss at the time of enlistment at 3000 Hz, as well as a non-ratable hearing loss at 500 Hz at separation.  A supplemental opinion is necessary in order to address these findings.


B.  Notice of Disagreement

The Veteran was granted service connection for a chin scar and right ear hearing loss in the February 2010 rating decision on appeal.  Later that month, he filed a notice of disagreement (NOD), which stated in part that he was granted 0 percent ratings for right ear hearing loss and a scar on the chin, and that he would "like to file a de novo review on all the above conditions.  Please consider this my notice of disagreement."  However, the March 2010 statement of the case (SOC) promulgated by the RO did not include these issues.

The filing of an NOD places a claim in appellate status.  Thus, the failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a statement of the case addressing the issue of entitlement to compensable ratings for right ear hearing loss and a chin scar.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the statement of the case unless he perfects his appeal.

2.  The claims file, including a copy of this remand, should be forwarded to December 2009 VA audio examiner.  Upon review, she should provide an opinion as to whether it is at least as likely as not the Veteran's preexisting left ear hearing loss, noted on entrance in May 1967, was aggravated beyond its normal progression during the Veteran's active service period.  Noise exposure during service is conceded.  The examiner should review the entire record, including the Veteran's service treatment records, post-service records, and lay testimony, and provide a complete rationale for all opinions offered.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  The examiner should review the entire record, and provide a complete rationale for all opinions offered.  The examiner should specifically comment on audiometric findings in service which demonstrate some hearing loss.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the December 2009 examiner is not available, then the claims file should be forwarded to another appropriate VA examiner, who should comply with the instructions above.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


